

115 HR 213 IH: To remove reversionary clauses on property owned by the municipality of Anchorage, Alaska.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 213IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo remove reversionary clauses on property owned by the municipality of Anchorage, Alaska.
	
		1.Anchorage, Alaska, conveyance of reversionary interests
 (a)DefinitionsIn this section: (1)CityThe term City means the Municipality of Anchorage, Alaska.
 (2)Non-Federal landThe term non-Federal land means certain parcels of land located in the City and owned by the City, which are more particularly described as follows:
 (A)Tracts 4 and 6, Tudor Municipal Campus, Anchorage Recording District, Third Judicial District, State of Alaska, consisting of approximately 7.9 acres in Tract 4 and 19.8 acres in Tract 6, located along Dr. Martin Luther King Jr. Avenue.
 (B)Lot 18A Less W20′, Block 16, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial District, State of Alaska, consisting of approximately 0.16 acres, commonly known as Cottage 25, located at 646 West 3rd Avenue.
 (C)Lots 1, 2, and 3, Block K, North Addition #4 to Townsite of Anchorage, Anchorage Recording District, Third Judicial District, State of Alaska, consisting of approximately 0.482 acres, commonly known as Wireless Station located on Manor Avenue in Government Hill.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)Conveyance of reversionary interests, Anchorage, Alaska (1)In generalNotwithstanding any other provision of law, the Secretary shall convey to the City, without consideration, the reversionary interests of the United States in and to the non-Federal land for the purpose of unencumbering the title to the non-Federal land to enable economic development of the non-Federal land.
 (2)Legal descriptionsAs soon as practicable after the date of enactment of this Act, the exact legal descriptions of the non-Federal land shall be determined in a manner satisfactory to the Secretary.
 (3)CostsThe City shall pay all costs associated with the conveyance under paragraph (1), including the costs of any surveys, recording costs, and other reasonable costs.
				